IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 00-60226
                          Summary Calendar
                       _____________________

EDWARD LEE SHULTS,

                                               Petitioner-Appellant,

                              versus

KHURSHID Z. YUSUFF,

                                             Respondent-Appellee.
_________________________________________________________________

      Appeal from the United States District Court for the
                 Southern District of Mississippi
                        USDC No. 5:00-CV-27
_________________________________________________________________
                         September 21, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Edward Lee Shults, federal prisoner # 20658-077, appeals the

district court’s dismissal of 28 U.S.C. § 2241 petition.    He argues

that he is actually innocent of the 18 U.S.C. § 924(c) offense of

using and carrying a firearm in relation to a crime of violence in

view of Bailey v. United States, 516 U.S. 137 (1995).      Shults has

not shown that the district court erred in dismissing his § 2241

petition because he is challenging the validity of his conviction,

rather than the manner in which his sentence is being executed.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
See Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000).                                Shults

has not shown that a 28 U.S.C. § 2255 motion is inadequate or

ineffective     for     challenging            the    validity          of    his   §    924(c)

conviction. See Cox v. Warden, Fed. Detention Ctr., 911 F.2d 1111,

1113 (5th Cir. 1990).            Shults has not shown that the district court

erred   in   holding    that        to   the       extent       his   petition      should   be

construed     as   a    §        2255    motion,      the       district       court     lacked

jurisdiction to consider it.                  See § 2255; Solsona v. Warden, 821

F.2d 1129, 1132 (5th Cir. 1987)(a § 2255 motion must be filed in

the district court which imposed the sentence); Hooker v. Sivley,

187 F.3d 680, 682 (5th Cir. 1999)(a § 2241 petition must be filed

in the district where the prisoner is incarcerated).

     For the first time on appeal, Shults argues that he is

actually     innocent       of    the    18    U.S.C.       §    1958   offense     of    using

interstate commerce facilities in the commission of murder for

hire.   Such a claim challenging the validity of Shults’ § 1958

conviction must be raised in a § 2255 proceeding, not in a § 2241

petition.     See Tolliver, 211 F.3d at 877.

                                                                             A F F I R M E D.




                                               2